h MOORE, J.,
dissents.
I respectfully dissent for the reasons expressed in the original opinion. The Heberts are among the class of persons to whom the law grants a cause of action under La. R.S. 22:658. They have a legal interest in the outcome of the litigation. Rogers v. Commercial Union Ins. Co., 01-443 (La.App. 3 Cir. 10/3/01), 796 So.2d 862. Whether they meet the criteria for receiving statutory penalties is a matter for trial on the merits or perhaps summary judgment, not an exception of no right of action.